DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          Response to Arguments
2. Applicant’s arguments with respect to claim(s) [1-14] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                          Double Patenting
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4. Claims [1-16] are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1-14] of U.S. Patent No. 10,971,152 in view of  Schwesinger (2016/0182814).

Re Claims [1-16], claims [1-14] of US. Pat. No. 10,971,152 discloses generating a control command (see for example claim [1] of US. Pat. No. 10,971,152). However US. Pat. No. 10,971,152 doesn’t seem to explicitly disclose, generating a tracking control command in response to a determination that the control information includes tracking indication information indicating a target object; and transmitting the tracking control command to the imaging device to control the imaging device to perform a tracking shot on the target object indicated by the tracking indication information.
indicating to the computing device 102 to follow toddler 112, [  follower toddler (target)] ; and transmitting the tracking control command to the imaging device to control the imaging device to perform a tracking shot on the target object indicated by the tracking indication information (see ¶¶0015-0016, As will be described in more detail below, camera 107 may be machine-adjusted (e.g., adjusted automatically by computing device 102 without physical manipulation by a user) to follow a selected target within image environment 100. , [when the voice command is to follow the toddler, a signal is sent to the camera to thereby keep tracking the toddler (target) as disclosed in the text of ¶¶0015 and 0016). 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify US. Pat. No. 10,971,152 before the effective filling date of the claimed invention by the teachings of Schwesinger since this would enhance a usability of    US. Pat. No. 10,971,152.

                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims [1, 3, 7-9 and 11]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US. PAT. No. 6,289,140) in view of  Schwesinger (2016/0182814).

Regarding claim 1, Oliver discloses an imaging control method (see fig. 3) comprising: acquiring a device identifier of an imaging device (see for example, see col. 7 lines 31-40, in step 302 a first voice control input command, which in the preferred embodiment of the invention would be the password, is received by voice pickup component 102 (FIG. 1). Step 304 calls FIG. 4); acquiring voice information (see for example col. 2  lines 15-25,  inputs the voice control input command); performing information comparison on content data included in the voice information based on the device identifier (see col. 2 , lines 25-30, Upon recognizing the command "scan", the capture device will wait a predetermined amount of time, usually a few seconds, for the user to position the capture device on a document); analyzing the voice information to identify control information in response to the content data including matching 

Oliver doesn’t seem to explicitly discloses generating a tracking control command in response to a determination that the control information includes tracking indication information indicating a target object; and transmitting the tracking control command to the imaging device to control the imaging device to perform a tracking shot on the target object indicated by the tracking indication information.

 Nonetheless in the same field of endeavor Schwesinger discloses an image processing device as Oliver (see for example Schwesinger fig. 1). Schwesinger further discloses generating a tracking control command in response to a determination that the control information includes tracking indication information indicating a target object (see ¶ 0016, Toddler 112 may be selected to be the selected target followed by camera 107 based on explicit user input to computing device 102. For example, a user (such as the father 108 or mother 110) may issue a voice command indicating to the computing device 102 to follow toddler 112, [follow toddler (target)] ; and transmitting the tracking control command to the imaging device to control the imaging device to perform a tracking shot on the target object indicated by the tracking indication information (see 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Oliver  before the effective filling date of the claimed invention by the teachings of Schwesinger,  for example by reconfiguring the system of Oliver to automatically change filled of view of Oliver’s camera to thereby follow the  target as taught in Schwesinger, (see for example, Schwesinger, ¶¶0003 and 0011,  following a target with a camera) since this would enhance a usability of  Oliver’s device or making the system of Oliver more user friendly.

Regarding claim 3, Oliver as modified further discloses, further comprising: analyzing the voice information to identify key information using a position of the matching information in the voice information as a reference position (see for example Oliver fig. 3, the location of the matching voice command) ; and  -32-Attorney Docket No. 13156.0199-00000 Client Ref. No. 2019F0291USobtaining the control information from the key information (see Oliver step 308 fig.3, when executing  the matching voice command) .  

Regarding claim 7, Oliver as modified further discloses, further comprising: analyzing subsequently collected voice information to identify the control information in response to the content data including matching information that matches the device identifier (see Oliver fig.3 steps302-308 and col. 7 lines 31-40).  

Regarding claim 8,  Oliver discloses an imaging control method (see for example fig. 3) for an imaging device (see fig. 1), the method comprising: acquiring voice information in a current environment (see  fig. 3 steps 302 -304); performing information comparison on content data included in the voice information based on a device identifier set for the imaging device (see step 306 fig. 3 and col. 7 lines 40-46, step 306 determines if a match was found in the comparison performed in step 408 from FIG. 4 between the recognition pattern of the voice control input command received in step 302 and any of the recognition patterns stored in command recognition table 126); analyzing the voice information to identify control information in response to the content data including matching information that matches the device identifier (see step 308 fig. 3 and, col. 7 lines 50-54,  If step 306 determines that a match was found in step 408 from FIG. 4, then control passes to step 308 which calls FIG. 5 to execute the set of instructions associated with the command); 

Oliver doesn’t seem to explicitly disclose determining that the control information includes tracking includes tracking indication information indicating a target object; and in response to determination generating  a tracking control command for controlling the imaging device to perform a tracking shot on the target object indicated by the tracking indication information.


Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Oliver  before the effective filling date of the claimed invention by the teachings of Schwesinger,  for example by reconfiguring the system of Oliver to automatically change filled of view of Oliver’s camera to thereby follow the  target as taught in Schwesinger, (see for example, Schwesinger, ¶¶0003 and 0011,  following a target with a camera) since this would enhance a usability of  Oliver’s device or making the system of Oliver more user friendly.

Regarding claim 9,  Oliver discloses  a control device (see fig. 1) comprising: a communication interface (see 102, 110 fig. 1); a storage device storing program instructions (see 116 fig. 1); and a processor (106 fig. 1) configured to execute the program instructions to:  -34-Attorney Docket No. 13156.0199-00000 Client Ref. No. 2019F0291USacquire a device identifier of an imaging device (see for example, Oliver  see col. 7 lines 31-40,  in step 302 a first voice control input command, which in the preferred embodiment of the invention would be the password, is received by voice pickup component 102 (FIG. 1). Step 304 calls FIG. 4); acquire voice information (see for example see for example col. 2  lines 15-25,  inputs the voice control input command); perform information comparison on content data included in the voice information based on the device identifier (see col. 2 , lines 25-30, Upon recognizing the command "scan", the capture device will wait a predetermined amount of time, usually a few seconds, for the user to position the capture device on a document [content data being the “scan” command, after the voice password]); analyze the voice information to identify control information in response to the content data including matching information that matches the device identifier (see step 408 fig. 4 and  col. 2, lines 28-31,  After the time delay, the capture device is ready to scan, which is indicated to the user by an audible beep or audible repeat of the word "scan" ); 

Oliver doesn’t seem to explicitly discloses generating a tracking control command in response to a determination that the control information includes tracking indication information indicating a target object; and transmitting the tracking control command to the imaging device to control the 

 Nonetheless in the same field of endeavor Schwesinger discloses an image processing device as Oliver (see for example Schwesinger fig. 1). Schwesinger further discloses generating a tracking control command in response to a determination that the control information includes tracking indication information indicating a target object (see ¶ 0016, Toddler 112 may be selected to be the selected target followed by camera 107 based on explicit user input to computing device 102. For example, a user (such as the father 108 or mother 110) may issue a voice command indicating to the computing device 102 to follow toddler 112, [ the follower toddler (target)] ; and transmitting the tracking control command to the imaging device to control the imaging device to perform a tracking shot on the target object indicated by the tracking indication information (see ¶¶0015-0016, As will be described in more detail below, camera 107 may be machine-adjusted (e.g., adjusted automatically by computing device 102 without physical manipulation by a user) to follow a selected target within image environment 100. , [when the voice command is to follow the toddler, a signal is sent to the camera to thereby keep tracking the toddler (target) as disclosed in the text of ¶¶0015 and 0016). 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Oliver  before the effective filling date of the claimed invention by the teachings of Schwesinger,  for example by reconfiguring the system of Oliver to automatically change filled of view of Oliver’s camera to thereby follow  the target as taught in Schwesinger, (see for example, Schwesinger, ¶¶0003 and 0011,  following a target with a camera) since this would enhance a usability of  Oliver’s device or making the system of Oliver more user friendly.

Regarding claim 11, claim 11 except its dependency has substantially same limitation as claim 3 above thus analyzed and rejected by the same reasoning.

6. Claims [5 and 13] is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US. PAT. No. 6,289,140) in view of Schwesinger (2016/0182814) and XU (CN-108702458)hereinafter Xu.

Regarding claim 5, Oliver as modified by Schwesinger(combination doesn’t seem to explicitly discloses, wherein the imaging device includes a gimbal; and  a tracking control command  configured to control the gimbal to rotate.

Nonetheless in the same field of endeavor   Xu discloses an image processing device as the combination (see for example Xu fig. 1). Xu further discloses an imaging device includes a gimbal; and a tracking control command configured to control the gimbal to rotate (see   Abstract and fig. 1). 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filing date of the claimed invention by the teachings of   Xu for example by attaching the camera of the combination on a tripod head as taught in Xu,  since this would allow the camera of the combination to have  an improved stability. Thus enhancing usability.

Regarding claim 13, claim 13 except its dependency has substantially same limitation as claim 5 above, thus analyzed and rejected by the same reasoning.


7. Claims [6 and 14] is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US. PAT. No. 6,289,140) in view of   Schwesinger and Kohstall (US. 2016/010856).

Regarding claim 6,   Oliver as modified by Schwesinger (combination doesn’t seem to explicitly discloses, wherein the imaging device includes an unmanned aerial vehicle (UAV) and a camera carried by the UAV; and wherein the tracking control command is being configured to control a flight of the UAV.
 
Nonetheless in the same filed of endeavor Kohstall discloses an image processing device as the combination, (see fig. 14B).  Kohstall further discloses an imaging device includes an unmanned aerial vehicle (UAV) and a camera carried by the UAV (see for example fig. 14B); and a tracking control command is configured to control a flight of the UAV (see ¶¶0060 and 0066, voice control techniques (received via a microphone) and/or hand gestures (e.g., sign language received via the on-board camera). In still further embodiments, the UAV 1410 can fly to pre-programmed way points or other locations.).

.Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of Kohstall for example by installing the camera of the combination on Unmanned areal Vehicle (UAV) as thought by Kohstall since this would allow to enhance a usability of the combinations device.

Regarding claim 14, claim 14 except its dependency has substantially same limitation as claim 6 above, thus analyzed and rejected by the same reasoning.

8.  Examiner note: claims [2, 4, 10, 12 and 15-16] are rejected only under double patenting.  Currently no prior art has been found to discloses those limitations.


                                                      Conclusion
9. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).

11.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698